UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported)September 19,2007 PLAYLOGIC ENTERTAINMENT, INC. (Name of Small Business Issuer as specified in its charter) Delaware 0-49649 23-3083371 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) Concertgebouwplein 13, 1071 ll Amsterdam, The Netherlands (Address of principal executive offices and zip code) Company’s telephone number, including area code:(011) 31-20-676-0304 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition Playlogic Entertainment, Inc.announced it has signed an agreement with Sony Computer Entertainment America Inc. (SCEA) granting Playlogic full publishing rights in the United States for the PlayStation®2 systemand PSP® systemplatforms. “This is another very important milestone for the Company” comments Playlogic’s EVP Rogier Smit. “This publishing license will allow us to bring our titles directly to the US market without having to rely on third parties. The United States is the largest single country market in the world for the PlayStation® family and we are very proud to have joined the select few that meet the criteria to become a publisher for SCEA”. Item 9.01 Financial Statements and Exhibits Exhibit 99.1Press Release - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. PLAYLOGIC ENTERTAINMENT, INC. Date:September 19, 2007 By: /s/Willem M. Smit Name: Willem M. Smit Title: President and Chief Executive Officer -3 -
